DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 15 July 2022 fails to place the application in condition for allowance. 
Claim 1 and 3-21 are currently pending.

Status of Rejections
The previous rejection of claims 1-20 under 35 U.S.C. 112(a) is herein withdrawn due to Applicant’s Amendment filed 15 July 2022.
The rejection of claims 1 and 3-20 under 35 U.S.C. 112(b) is herein maintained.
The previous rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s amendment filed 15 July 2022.
New rejections are provided necessitated by Applicant’s amendment field 15 July 2022.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the recitation “during each of the preliminary oxide formation operations a voltage being applied to the sheet of material and increased to a target voltage so as to maintain a constant current through the sheet of material…performing a first one of the preliminary oxide formation operations before a second one of the preliminary oxide formation operations, the target voltage to which the voltage is increased during the second preliminary oxide formation operation being less than the target voltage to which the voltage is increased during the first preliminary oxide formation operation; (emphasis added) is not supported in the instant specification. The instant specification is silent as to maintaining a constant current during each preliminary oxide formation operations which includes “a first one” and “a second one” preliminary oxide formation operations. Applicant argues in the Remarks from 15 July 2022 that to maintain constant current, voltage needs to be increased. However, Applicant has now amended the voltage to decrease but is silent to where this maintains a constant current during increasing of the voltage.
As to claim 21, the amended claim limitation “not determined…”is deemed to be new matter is the phrase itself is not found within the instant specification, nor equivalents thereof. Note, negative limitations are guided by MPEP 2173.05(i) where “Any negative limitation or exclusionary proviso must have basis in the original disclosure….The mere absence of a positive recitation is not basis for an exclusion.” Further evidence is this runs contrary to the instant limitations of claim 1, which require a capacitance to be determined between the first set to determine if a second set of preliminary oxide formation operations are performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Strange et al (US 6,299,752 B1) in view of Bates.
As to claims 1, 8-11, 16, and 17 Strange discloses a method of forming a capacitor comprising:
	performing a first set of one or more preliminary oxide formation operations (Fig. 3 #308-312) on a sheet of material (“metal foil” throughout).
	During each of the preliminary oxide formation operations a voltage being applied to the sheet of material and increased to a target voltage so as to maintain a constant current through the sheet of material (each step of 308/10/312 with the current constant at col. 8 lines 30-36)
	performing a first one of the preliminary oxide formation operations (#312) before a second one of the preliminary oxide formation operations (#316)
	the target voltage to which the voltage is increased during the second preliminary oxide formation operation being less than the target voltage to which the voltage is increased during the first preliminary oxide formation operation (See Fig. 3 increased to 1000 V in step 312 and to 450-500V in step 316 – col. 11 lines 45-50).
	Strange fails to explicitly disclose performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations;
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance, and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material.
	Bates discloses a method fabricating a capacitor, comprising: 
	performing a first set of one or more preliminary oxide formation operations (col. 4 lines 55-60 “oxide film grows”) 
	performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations (col. 4 lines 40-45); 
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance (this path being optional), and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material (inherent at the end of the process regardless as to any intermediary step).
	Bates discloses performing several capacitance measurements and subsequent film formation steps which reduce the capacitance of the sheet material below previously determined capacitances to arrive at a determined capacitance using a linear regression analysis (col. 7 lines 27-50, Fig. 5 where Cd represents desired capacitance). Bates explicitly recites the formulas used to determine the next steps, equating the amount of charge passed is proportional to the capacitance and the formation voltages. (col. 6 derivation arriving at formula in lines 63). Thus, while Bates discloses the first path as well in which each formation step reduces the capacitance to the desired capacitance.
	Bates further discloses the following instant dependent claims:
	Claim 8: wherein the first result of the capacitance test includes the determined capacitance being above a capacitance threshold and the second result of the capacitance test includes the determined capacitance being below the capacitance threshold. (See Fig. 5 Point E to Point 1 to Point 2 etc. where Cd –desired capacitance – inherently has a value threshold which is satisfied once the process is complete as required by instant claim 8).
	Claim 9: wherein the capacitance threshold is above a desired capacitance for the sheet of material (See Fig. 5 where point 1 corresponds to a capacitance higher than the Cd point).
	Claim 10: wherein each of the one of the one or more preliminary oxide formation operations and the capacitance are each performed with the sheet of material positioned in the same electrolytic bath. (Abstract “in situ measurements”).
	Claim 16: wherein the sheet of material is one of multiple sheets of material on which the first set the one or more preliminary oxide formation operations is performed, and a first portion of the sheets of material proceeds on the first path and a second portion of the sheet of material proceeds on the second path. (See Fig. 1 plural 10 where each one has a second path and a first path upon completion after performing the capacitance tests).
	Claim 17: wherein the first path includes performing a second capacitance test on the sheet of material after performing the second set of one or more preliminary oxide formation operations and the second path exclude performing the second capacitance test, the second capacitance test being performed so as to determine the capacitance of the sheet of material (See claim 1 upon completion on stopping formation thus precluding the second capacitance test upon completion ).
	Strang and Bates are of analogous art of the same field of endeavor of forming capacitor electrode via anodic oxidation.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the capacitance test and first/second path decision making of Bates in performing the oxide formation operations of Strang because it allows for a fast and accurate method in forming the electrodes (Abstract, col. 8 lines 50-52 Bates) in order to determine the amount of charge to reach desired capacitances (col. 2 lines 28-35 Bates) without requiring removal of the sheets from the formation solution (col. 3 lines 15-20 Bates).


As to claim 3, Strange further discloses wherein the target voltage applied to the sheet of material during at least one of the preliminary oxide formation operations included in the second set of preliminary oxide formation operations is higher than the target voltage applied during the first set of one or more preliminary oxide formation operations. (See Fig. 3 each formation step included higher voltage).

As to claim 4, the limitation “the target voltage applied to the sheet of material during the at least one of the preliminary oxide formation operations is a function of the magnitude of the difference between the capacitance determined from the capacitance test and the capacitance threshold” is met absent limitation as to any specific function or how the function is used since the limitation “is a function” implies a mathematical operation which satisfies any generic equation since there if there is a difference, i.e. the determined capacitance does not equal the capacitance threshold, the voltage is necessarily a result of some function which is not claimed thus the limitation met.

As to claim 5, Strange, as modified by Bates, further discloses performing one or more secondary oxide formation operations on the sheet of material after proceeding on either the first path or the second path (Bates which is the continues formation after proceeding on either path as discussed above after the capacitance check as evidenced by Fig. 3 after T6).

As to claim 6, Strange discloses performing a thermal treatment on the sheet of material after proceeding on either the first or second path (Fig. 3 #317).

As to claim 7, Strange discloses performing a secondary oxide formation step after the thermal treatment (Fig. 3 # 317/318) during each of the secondary oxide formation operations, a voltage is applied to the sheet of material so to cause a current to flow through the sheet of material (Fig. 3 #318 col. 11 lines 51-68).

As to claim 10, Bates discloses wherein each of the one of the one or more preliminary oxide formation operations and the capacitance are each performed with the sheet of material positioned in the same electrolytic bath. (Abstract “in situ measurements”).

As to claim 12, the recitation “wherein once the applied voltage increases to the target voltage the application of the target voltage is maintained while the current through the sheet of material drops to of a target leakage current, and the target leakage current decreases sequentially for the preliminary oxide formation operations in the first set” is a description of the process as currently claimed in which the leakage current is a direct result of the voltage.

As to claim 13, Strange further discloses performing one or more secondary oxide operations on the sheet of material after proceeding on either the first par hot second dpath wherein the one or more secondary oxide formation operations include the same number of oxide formation operations as the preliminary oxide formation operations. (See Fig. 3 #318 col. 11 lines 60-68).

As to claim 14, Strange further discloses wherein a target voltage is applied to the sheet of material during each of the preliminary oxide formation operations and during each of the secondary oxide formation operations, the one or more secondary oxide formation operations are a repeat of the one or more preliminary oxide formation operations but with the one or more secondary oxide formation operations performed with a higher target voltage than the one or more preliminary oxide formation operations. (See Fig. 3 #308/310/312 500 V to 750 V to 1000V).

As to claim 15, Strange further discloses wherein the one or more secondary oxide formation operations include the same number of oxide formation operations as the preliminary oxide formation operations such that each of the secondary oxide formation operations corresponds to one of the preliminary oxide formation operations, a target voltage is applied to the sheet of material during each of the preliminary oxide formation operations and during each of the secondary oxide formation operations, the target voltage during at least one of the secondary oxide formation operations is greater than the target voltage during the corresponding preliminary oxide formation operations. (See Fig. 3 #308/310/312 500 V to 750 V to 1000V).

As to claim 21, the limitation “wherein the capacitance of the sheet of material is not determined between the first preliminary oxide formation operation and the second preliminary oxide formation operation” is deemed optional when the second preliminary oxide formation operation is not performed since no capacitance is determined. Furthermore, since Strange does not disclose capacitance determination is would have been obvious to not have performed such a step at that particular point in processing, and rather determine the capacitance at the end to determine the quality of product produced with desired parameters.

Claims 1, 2, 6, 7, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al (US 9,842,702) in view of Bates and Strange.
As to claims 1, Bowen discloses a method of forming a capacitor comprising:
	performing a first set of one or more preliminary oxide formation operations (col. 9 lines 52- col. 10 line 9) on a sheet of material (#48 throughout col. 7 lines 60-65 among other passages).
	Bowen fails to explicitly disclose
	performing a first set of one or more preliminary oxide formation operations on a sheet of material
	During each of the preliminary oxide formation operations a voltage being applied to the sheet of material and increased to a target voltage so as to maintain a constant current through the sheet of material 
	performing a first one of the preliminary oxide formation operations before a second one of the preliminary oxide formation operations 
	the target voltage to which the voltage is increased during the second preliminary oxide formation operation being less than the target voltage to which the voltage is increased during the first preliminary oxide formation operation and

	performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations;
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance, and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material.
	Strange discloses a method of forming a capacitor comprising:
	performing a first set of one or more preliminary oxide formation operations (Fig. 3 #308-312) on a sheet of material (“metal foil” throughout).
	During each of the preliminary oxide formation operations a voltage being applied to the sheet of material and increased to a target voltage so as to maintain a constant current through the sheet of material (each step of 308/10/312 with the current constant at col. 8 lines 30-36)
	performing a first one of the preliminary oxide formation operations (#312) before a second one of the preliminary oxide formation operations (#316)
	the target voltage to which the voltage is increased during the second preliminary oxide formation operation being less than the target voltage to which the voltage is increased during the first preliminary oxide formation operation (See Fig. 3 increased to 1000 V in step 312 and to 450-500V in step 316 – col. 11 lines 45-50).
	Bates discloses a method fabricating a capacitor, comprising: 
	performing a first set of one or more preliminary oxide formation operations (col. 4 lines 55-60 “oxide film grows”) 
	performing a capacitance test on the sheet of material so as to determine a capacitance of the sheet of material after the one or more preliminary oxide formation operations (col. 4 lines 40-45); 
	proceeding on a first path in response to a first result of the capacitance test and on a second path in response to a second result of the capacitance test, 
		the first paths includes performing a second set of the one or more preliminary oxide formation operations on the sheet of material so as to reduce the capacitance of the sheet of material below the determined capacitance (this path being optional), and 
		the second path excludes performing any preliminary oxide formation operations on the sheet of material (inherent at the end of the process regardless as to any intermediary step).
	Bates discloses performing several capacitance measurements and subsequent film formation steps which reduce the capacitance of the sheet material below previously determined capacitances to arrive at a determined capacitance using a linear regression analysis (col. 7 lines 27-50, Fig. 5 where Cd represents desired capacitance). Bates explicitly recites the formulas used to determine the next steps, equating the amount of charge passed is proportional to the capacitance and the formation voltages. (col. 6 derivation arriving at formula in lines 63). Thus, while Bates discloses the first path as well in which each formation step reduces the capacitance to the desired capacitance.
	Bowen, Strange, and Bates are of analogous art of the same field of endeavor of forming capacitor electrode via anodic oxidation.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the preliminary oxide formation operations of Strange in the method of Bowen in order to improve the quality of the oxide layer formation via using multiple steps (Strange col. 9 lines 65-col. 10 lines 4).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the capacitance test and first/second path decision making of Bates in performing the oxide formation operations of Bowen because it allows for a fast and accurate method in forming the electrodes (Abstract, col. 8 lines 50-52 Bates) in order to determine the amount of charge to reach desired capacitances (col. 2 lines 28-35 Bates) without requiring removal of the sheets from the formation solution (col. 3 lines 15-20 Bates).

As to claim 6, Bowen disclose performing a thermal treatment on the sheet of material after proceeding on either the first or second path (col. 10 lines 10-24).

As to claim 7, Bowen further discloses performing one or more secondary oxide formation operation on the sheet of material after performing the thermal treatment during each of the secondary oxide formation operations, a voltage is applied to the sheet of material so to cause a current to flow through the sheet of material (col. 13 lines 35-64 alternating oxide formation and thermal treatments which requires voltages as recited in Bowen).

As to claim 18, Bowen discloses performing a chemical etch on the sheet of material before performing the first set of one of more preliminary oxide formation operation on the sheet of material (col. 8 lines 10-11) and performing an electrochemical etch on the sheet of material after performing the chemical etch on the sheet of material (col. 8 line 11).

As to claim 19, Bowen further discloses extracting an electrode from the sheet of material after performing the electrochemical etch on the sheet of material (col. 14 lines 4-5).

As to claim 20, Bowen further discloses fabricating a capacitor that includes the electrode (claims preamble, col. 22 lines 1-18).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795